Case 1:20-cv-02496-MEH Document 13 Filed 09/09/20 USDC Colorado Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.: 20-cv-02496-MEH

CHRISTOPHER JONES,

               Plaintiff,


                   v.


LEXISNEXIS RISK SOLUTIONS INC.

               Defendant.


                   DEFENDANT LEXISNEXIS RISK SOLUTIONS INC.’S
                       ANSWER TO PLAINTIFF’S COMPLAINT


       Defendant LexisNexis Risk Solutions Inc. (“LNRS”), by and through undersigned counsel,

submits the following Answer to Plaintiff’s Complaint. LNRS denies all allegations in Plaintiff’s

Complaint that it does not explicitly admit. LNRS responds to the specific numbered paragraphs

in the Complaint as follows:

       1.      LNRS denies the allegations in paragraph 1 of Plaintiff’s Complaint for lack of

knowledge sufficient to form a belief regarding the truth of the matters alleged.

       2.      LNRS admits that it is a Georgia corporation and is located at 1000 Alderman

Drive, Alpharetta, GA 30005.

       3.      No answer is necessary to paragraph 3 of Plaintiff’s Complaint because it only

contains legal conclusions. To the extent that the allegations in paragraph 3 are contrary to law,

they are denied.
Case 1:20-cv-02496-MEH Document 13 Filed 09/09/20 USDC Colorado Page 2 of 6




       4.       No answer is necessary to paragraph 4 of Plaintiff’s Complaint because it only

contains legal conclusions. To the extent that the allegations in paragraph 4 are contrary to law,

they are denied.

       5.       LNRS denies the allegations in paragraph 5 of Plaintiff’s Complaint.

       6.       LNRS denies the allegations in paragraph 6 of Plaintiff’s Complaint.

       7.       LNRS denies the allegations in paragraph 7 of Plaintiff’s Complaint.

       8.       LNRS denies the allegations in paragraph 8 of Plaintiff’s Complaint.

       9.       LNRS denies the allegations in paragraph 9 of Plaintiff’s Complaint.

       10.      LNRS denies the allegations in paragraph 10 of Plaintiff’s Complaint.

       11.      LNRS denies the allegations in paragraph 11 of Plaintiff’s Complaint.

       12.      LNRS denies the allegations in paragraph 12 of Plaintiff’s Complaint.

       13.      LNRS denies that it received Plaintiff’s letter, dated April 6, 2020.      LNRS

accordingly denies the remaining allegations in paragraph 13 of Plaintiff’s Complaint.

                                            CLAIM I

       14.      LNRS denies the allegations in paragraph 14 of Plaintiff’s Complaint.

             a. LNRS denies the allegations in paragraph 14(a) of Plaintiff’s Complaint.

             b. LNRS denies the allegations in paragraph 14(b) of Plaintiff’s Complaint.

             c. LNRS denies the allegations in paragraph 14(c) of Plaintiff’s Complaint.

             d. LNRS denies the allegations in paragraph 14(d) of Plaintiff’s Complaint.

       15.      LNRS denies the allegations in paragraph 15 of Plaintiff’s Complaint.




                                                 2
Case 1:20-cv-02496-MEH Document 13 Filed 09/09/20 USDC Colorado Page 3 of 6




                                      PRAYER FOR RELIEF

        LNRS denies that Plaintiff is entitled to any of the relief requested by Plaintiff in his Prayer

for Relief following paragraph 15 of Plaintiff’s Complaint.

        LNRS denies all the remaining allegations in Plaintiff’s Complaint to the extent not

expressly admitted above, and otherwise denies that it is liable to Plaintiff for any of the requests

for relief set forth in Plaintiff’s Complaint.

                                    ADDITIONAL DEFENSES

        Without admitting any of the allegations in Plaintiff’s Complaint, and without admitting or

acknowledging that LNRS bears the burden of proof as to any of them, LNRS asserts the following

additional defenses. LNRS intends to rely on any other defenses that become available or apparent

during pretrial proceedings and discovery in this action and reserves the right to assert all such

defenses, including but not limited to those listed in Federal Rule of Civil Procedure 8(c).

                                FIRST ADDITIONAL DEFENSE

        Plaintiff’s Complaint fails to the extent that it does not state a claim upon which the Court

may grant relief.

                               SECOND ADDITIONAL DEFENSE

        Plaintiff’s Complaint fails to the extent that Plaintiff lacks standing or has not taken action

necessary to recover under the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”).

                                THIRD ADDITIONAL DEFENSE

        Any recovery Plaintiff receives is subject to a set off if any damages are awarded against

LNRS, in the amount of any damages or settlement amounts recovered by Plaintiff with respect to

the same alleged damages. LNRS is also entitled to have any damages that may be awarded to


                                                   3
Case 1:20-cv-02496-MEH Document 13 Filed 09/09/20 USDC Colorado Page 4 of 6




Plaintiff reduced by the value of any benefit or payment to Plaintiff from any collateral source.

                              FOURTH ADDITIONAL DEFENSE

       Plaintiff’s alleged damages, if any, are the result of the acts, errors, and omissions of third

parties not controlled by LNRS, and those third parties were the sole cause of any such damages.

                               FIFTH ADDITIONAL DEFENSE

       Plaintiff’s alleged damages, if any, are not compensable to the extent they are speculative

or uncertain.

                               SIXTH ADDITIONAL DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by lack of injury or damages, whether

actual, presumed, or otherwise.

                             SEVENTH ADDITIONAL DEFENSE

       Plaintiff’s alleged damages, if any, are the result of Plaintiff’s own acts, errors, and

omissions, which were the sole cause of any such damages.

                              EIGHTH ADDITIONAL DEFENSE

       Plaintiff’s Complaint fails to allege facts sufficient to merit a recovery of actual damages,

statutory damages, punitive damages, interest, attorney’s fees, costs, or any other relief.

                               NINTH ADDITIONAL DEFENSE

       Plaintiff failed to take reasonable steps to prevent damages, if any, and failed to mitigate

any such alleged damages.




                                                  4
Case 1:20-cv-02496-MEH Document 13 Filed 09/09/20 USDC Colorado Page 5 of 6




                             TENTH ADDITIONAL DEFENSE

       Plaintiff’s claims fail to the extent information at issue constitutes credit header

information that is not governed by the FCRA.

                           ELEVENTH ADDITIONAL DEFENSE

       Plaintiff’s claims fail to the extent that LNRS reasonably relied on the public records,

including the bankruptcy information, available at the courthouse during the relevant timeframe.

                           TWELFTH ADDITIONAL DEFENSE

       LNRS reserves the right to assert additional affirmative defenses at such time and to such

extent as warranted by discovery and the factual developments in this case.

       WHEREFORE, LNRS requests this Court to enter a judgment:

              1.      denying Plaintiff any and all relief in this case;

              2.      dismissing Plaintiff’s claim in its entirety;

              3.      dismissing this case with prejudice;

              4.      awarding LNRS its costs and attorneys’ fees incurred in this case; and

              5.      granting LNRS all other remedies that the Court deems just and proper.



Dated: September 9, 2020                      /s/ Scott F. Llewellyn
                                              Scott F. Llewellyn
                                              Atty Reg. # 34821
                                              Morrison & Foerster LLP
                                              4200 Republic Plaza
                                              370 Seventeenth Street
                                              Denver, CO 80202
                                              Telephone: (303) 592-1500
                                              Facsimile: (303) 592-1510
                                              Email: sllewellyn@mofo.com
                                              Counsel for Defendant LexisNexis Risk Solutions
                                              Inc.


                                                 5
Case 1:20-cv-02496-MEH Document 13 Filed 09/09/20 USDC Colorado Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of September, 2020, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system which will send notification of such

filing to the following email address:

Matthew R. Osborne
Matthew R. Osborne, P.C.
11178 Huron Street, Suite 7
Northglenn, CO 80234
Phone: (303) 759-7018
Email: matt@mrosbornelawpc.com
Counsel for Plaintiff

                                            /s/ Scott F. Llewellyn
                                            Scott F. Llewellyn


                                            Counsel for LexisNexis Risk Solutions Inc.




                                               6
